Exhibit 99.2 FINANCIAL SUPPLEMENTSECOND QUARTER 2017 THE HANOVER INSURANCE GROUP FINANCIAL SUPPLEMENT TABLE OF CONTENTS Business Descriptions 1 Financial Highlights 2 Consolidated Financial Statements Income Statements 3 Balance Sheets 4 GAAP Underwriting Results Consolidated 5-7 Commercial Lines 8-10 Personal Lines 11-13 Chaucer 14-16 Investments Net Investment Income and Yields 17 Investment Portfolio 18 Credit Quality and Duration of Fixed Maturities 19 Top 10 Corporate and Municipal Fixed Maturity Holdings 20 Reconciliation of Operating Income to Net Income 21 Other Information Non-GAAP Financial Measures 22 Corporate Information 23 Market and Dividend Information 23 Financial Strength and Debt Ratings 23 THE HANOVER INSURANCE GROUP BASIS OF PRESENTATION BUSINESS DESCRIPTIONS COMMERCIAL LINES Commercial multiple peril coverage insures businesses against third party liability from accidents occurring on their premises or arising out of their operations, such as injuries sustained from products sold. It also insures business property for damage, such as that caused by fire, wind, hail, water damage (except for flooding), theft and vandalism. Commercial automobile coverage insures businesses against losses incurred from personal bodily injury, bodily injury to third parties, property damage to an insured’s vehicle, and property damage to other vehicles and property. Workers’ compensation coverage insures employers against employee medical and indemnity claims resulting from injuries related to work. Workers’ compensation policies are often written in conjunction with other commercial policies. Other Commercial Lines is comprised of inland marine, which insures businesses against physical losses to property, such as contractor’s equipment, builders’ risk and goods in transit. We also offer underwriting and managing of program business, including to under-served markets where there are specialty coverage or risk management needs. Other Commercial Lines also includes bonds, which provides businesses with contract surety coverage in the event of performance or payment claims, and commercial surety coverage related to fiduciary or regulatory obligations. Also included in Other Commercial Lines coverages are umbrella, general liability, fire, specialty property, and professional and management liability. PERSONAL LINES Personal automobile coverage insures individuals against losses incurred from personal bodily injury, bodily injury to third parties, property damage to an insured’s vehicle, and property damage to other vehicles and other property. Homeowners coverage insures individuals for losses to their residences and personal property, such as those caused by fire, wind, hail, water damage (except for flooding), theft and vandalism, and against third party liability claims. Other Personal Lines are comprised of personal inland marine (jewelry, art, etc.), umbrella, fire, personal watercraft, earthquake and other miscellaneous coverages. CHAUCER The Chaucer reporting segment represents THG's international business written through Lloyd's and includes international marine, aviation and political, casualty, energy, property and treaty business. Marine, Aviation & Political includes marine coverages that insure marine hull, liability, cargo and specie, fine art, and ports and terminals and political coverages that insure political violence (war, terrorism, aviation war), political risk and trade credit. It also includes aviation coverages that insure airline hull and liability, general aviation, refuellers, aviation products and satellite. Casualty provides liability coverage worldwide for professional and commercial risks, credit and bond, crime and professional liability coverage for financial institutions, medical malpractice, excess workers’ compensation and accident and health, as well as syndicate participations. Energy coverage, encompassing exploration and production, construction, downstream, operational power and renewables, insures energy businesses against physical damage, business interruption, control of well, seepage and pollution and liabilities. Energy also includes Nuclear, which predominantly provides coverage relating to power generation at nuclear power stations. Property coverage insures property, including commercial and industrial businesses, against physical loss or damage and business interruption. Treaty encompasses a broad range of casualty, property and marine exposures worldwide. Internationalcasualty treaties cover motor, employer public, professional, pecuniary and miscellaneous liabilities. North American casualty comprises mainly excess of loss, written on an occurrence and claims made basis, and with a focus on medical malpractice supported by workers compensation clash business. Casualty also includes accident & health, a largely catastrophe exposed account, written for a range of perils. Property comprises mainly catastrophe and risk excess of loss for personal, commercial, excess and surplus lines carriers. Marine treaties, written on a whole account, specific or combined basis, focus on a broad range of assets and associated perils and liabilities. OTHER Included in Other are Opus, which provides investment advisory services to affiliates and also manages assets for unaffiliated institutions such as insurance companies, retirement plans and foundations; earnings on holding company assets; and a discontinued voluntary pools business. 1 THE HANOVER INSURANCE GROUP FINANCIAL HIGHLIGHTS Q2 Q3 Q4 Q1 Q2 Jun-YTD Jun-YTD (In millions, except earnings per share) PREMIUMS Gross premiums written $ Net premiums written Net premiums earned EARNINGS Operating income (loss) before interest and taxes $ $ $ ) $ Operating income (loss) after taxes ) Income (loss) from continuing operations ) Net income (loss) ) PER SHARE DATA (DILUTED) Operating income (loss) after taxes $ $ $ ) $ Income (loss) from continuing operations ) Net income (loss) ) Weighted average shares outstanding (1) BALANCE SHEET June 30 September 30 December 31 March 31 June 30 (In millions, except per share data) Total assets $ Total loss and loss adjustment expense reserves Total shareholders' equity Total shareholders' equity, excluding net unrealized appreciation depreciation on investments, net of tax U.S. Property and Casualty Companies Statutory surplus $ Premium to surplus ratio 1.76:1 1.73:1 1.79:1 1.76:1 1.98:1 Book value per share $ Book value per share, excluding net unrealized appreciation depreciation on investments, net of tax $ Tangible book value per share (total book value excluding goodwill and intangibles) $ Shares outstanding Total debt/equity % Total debt/total capital % (1) Weighted average shares outstanding and per diluted share amounts in the fourth quarter of 2016 exclude common stock equivalents, as the impact of these instruments was anti-dilutive. 2 THE HANOVER INSURANCE GROUP CONSOLIDATED INCOME STATEMENTS Three Months ended June 30 Six Months ended June 30 (In millions) % Change % Change REVENUES Premiums earned $ Net investment income Net realized investment gains (losses) ) N/M Fees and other income ) ) Total revenues LOSSES AND EXPENSES Losses and loss adjustment expenses ) Amortization of deferred acquisition costs Interest expense ) ) Gain on disposal of U.K. motor business - ) N/M - ) N/M Net loss from repayment of debt - N/M - N/M Other operating expenses Total losses and expenses ) Income (loss) from continuing operations before income taxes ) N/M Income tax expense (benefit) ) N/M Income from continuing operations N/M Discontinued operations - N/M - N/M Net income $ $ N/M $ $ 3 THE HANOVER INSURANCE GROUP CONSOLIDATED BALANCE SHEETS June 30 December 31 (In millions, except per share data) % Change ASSETS Investments: Fixed maturities, at fair value (amortized cost of $7,372.8 and $7,235.1) $ $ Equity securities, at fair value (cost of $490.1 and $498.4) Other investments Total investments Cash and cash equivalents Accrued investment income ) Premiums and accounts receivable, net Reinsurance recoverable on paid and unpaid losses and unearned premiums Deferred acquisition costs Deferred income taxes ) Goodwill Other assets Assets of discontinued operations ) Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY LIABILITIES Loss and loss adjustment expense reserves $ $ Unearned premiums Expenses and taxes payable ) Reinsurance premiums payable Debt - Liabilities of discontinued operations Total liabilities SHAREHOLDERS' EQUITY Preferred stock, par value $0.01 per share; 20.0 million shares authorized; none issued - - - Common stock, par value $0.01 per share; 300.0 million shares authorized; 60.5 million shares issued - Additional paid-in capital Accumulated other comprehensive income Retained earnings Treasury stock at cost (18.1 and 18.1 million shares) ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ 4 THE HANOVER INSURANCE GROUP GAAP UNDERWRITING AND OPERATING INCOME INFORMATION AND RATIOS CONSOLIDATED Three Months ended June 30 Commercial Personal Commercial Personal (In millions, except percentage data) Lines Lines Chaucer Other Total Lines Lines Chaucer Other Total Gross premiums written $ - $ - $ Net premiums written $ - $ - $ Net premiums earned $ - $ - $ Losses and LAE: Current accident year, excluding catastrophe losses - - Prior accident year unfavorable (favorable) reserve development, excluding catastrophe losses - - ) ) ) Current accident year catastrophe losses - - Prior accident year unfavorable (favorable) catastrophe loss development ) - ) - ) ) ) - ) Total losses and LAE Amortization of deferred acquisition costs and other underwriting expenses GAAP underwriting profit (loss) Net investment income Other income Other operating expenses ) Operating income (loss) before income taxes $ ) $ ) $ Loss and LAE ratio: Current accident year, excluding catastrophe losses % % % N/M % N/M % Prior accident year unfavorable (favorable) reserve development, excluding catastrophe losses - - )% N/M )% % % )% N/M % Current accident year catastrophe losses % % % N/M % N/M % Prior accident year unfavorable (favorable) catastrophe loss development )% - )% N/M )% )% % )% N/M )% Total loss and LAE ratio % % % N/M % N/M % Expense ratio % % % N/M % N/M % Combined ratio % % % N/M % N/M % 5 THE HANOVER INSURANCE GROUP GAAP UNDERWRITING AND OPERATING INCOME INFORMATION AND RATIOS CONSOLIDATED Six Months ended June 30 Commercial Personal Commercial Personal (In millions, except percentage data) Lines Lines Chaucer Other Total Lines Lines Chaucer Other Total Gross premiums written $ - $ - $ Net premiums written $ - $ - $ Net premiums earned $ - $ - $ Losses and LAE: Current accident year, excluding catastrophe losses - - Prior accident year unfavorable (favorable) reserve development, excluding catastrophe losses ) Current accident year catastrophe losses - - Prior accident year unfavorable (favorable) catastrophe loss development ) - ) - ) ) ) - ) Total losses and LAE Amortization of deferred acquisition costs and other underwriting expenses GAAP underwriting profit (loss) Net investment income Other income Other operating expenses ) Operating income (loss) before income taxes $ ) $ ) $ Loss and LAE ratio: Current accident year, excluding catastrophe losses % % % N/M % N/M % Prior accident year unfavorable (favorable) reserve development, excluding catastrophe losses - - )% N/M )% % - )% N/M % Current accident year catastrophe losses % % % N/M % N/M % Prior accident year unfavorable (favorable) catastrophe loss development )% - )% N/M )% )% % )% N/M )% Total loss and LAE ratio % % % N/M % N/M % Expense ratio % % % N/M % N/M % Combined ratio % % % N/M % N/M % 6 THE HANOVER INSURANCE GROUP GAAP UNDERWRITING INFORMATION AND RELATED RATIOS CONSOLIDATED Q2 Q3 Q4 Q1 Q2 Jun-YTD Jun-YTD (In millions, except percentage data) Gross premiums written $ Net premiums written $ Net premiums earned $ Losses and LAE: Current accident year, excluding catastrophe losses Prior accident year unfavorable (favorable) reserve development, excluding catastrophe losses ) Current accident year catastrophe losses Prior accident year favorable catastrophe loss development ) Total losses and LAE Amortization of deferred acquisition costs and other underwriting expenses GAAP underwriting profit (loss) $ $ $ ) $ Loss and LAE ratio: Current accident year, excluding catastrophe losses % Prior accident year unfavorable (favorable) reserve development, excluding catastrophe losses % )% % )% )% % )% Current accident year catastrophe losses % Prior accident year favorable catastrophe loss development )% )% )% )% )% )% )% Total loss and LAE ratio % Expense ratio % Combined ratio % Combined ratio, excluding catastrophe losses % Current accident year combined ratio, excluding catastrophe losses % 7 THE HANOVER INSURANCE GROUP GAAP UNDERWRITING AND OPERATING INCOME INFORMATION AND RATIOS COMMERCIAL LINES Three Months ended June 30 Multiple Workers' Multiple Workers' (In millions, except percentage data) Peril Auto Comp Other Total Peril Auto Comp Other Total Net premiums written $ Net premiums earned $ Losses and LAE: Current accident year, excluding catastrophe losses Prior accident year unfavorable (favorable) reserve development, excluding catastrophe losses - ) Current accident year catastrophe losses - - Prior accident year unfavorable (favorable) catastrophe loss development - - - ) ) ) - - ) ) Total losses and LAE Amortization of deferred acquisition costs and other underwriting expenses GAAP underwriting profit Net investment income Other income Other operating expenses ) ) Operating income before income taxes $ $ Loss and LAE ratio: Current accident year, excluding catastrophe losses % Prior accident year unfavorable (favorable) reserve development, excluding catastrophe losses - % % )% % % Current accident year catastrophe losses % % - % - % % Prior accident year unfavorable (favorable) catastrophe loss development - - - )% )% )% - - )% )% Total loss and LAE ratio % Expense ratio % % Combined ratio % % Change in policies in force % - % )% )% % % Retention % % % N/M % N/M % 8 THE HANOVER INSURANCE GROUP GAAP UNDERWRITING AND OPERATING INCOME INFORMATION AND RATIOS COMMERCIAL LINES Six Months ended June 30 Multiple Workers' Multiple Workers' (In millions, except percentage data) Peril Auto Comp Other Total Peril Auto Comp Other Total Net premiums written $ Net premiums earned $ Losses and LAE: Current accident year, excluding catastrophe losses Prior accident year unfavorable (favorable) reserve development, excluding catastrophe losses - - - ) ) ) Current accident year catastrophe losses - - Prior accident year unfavorable (favorable) catastrophe loss development ) - ) ) ) - - ) Total losses and LAE Amortization of deferred acquisition costs and other underwriting expenses GAAP underwriting profit (loss) ) Net investment income Other income Other operating expenses ) ) Operating income before income taxes $ $ Loss and LAE ratio: Current accident year, excluding catastrophe losses % Prior accident year unfavorable (favorable) reserve development, excluding catastrophe losses - % % )% % % Current accident year catastrophe losses % % - % - % % Prior accident year unfavorable (favorable) catastrophe loss development % )% - )% )% )% - - % )% Total loss and LAE ratio % Expense ratio % % Combined ratio % % Change in policies in force % - % )% )% % % Retention % % % N/M % N/M % 9 THE HANOVER INSURANCE GROUP GAAP UNDERWRITING INFORMATION AND RELATED RATIOS COMMERCIAL LINES Q2 Q3 Q4 Q1 Q2 Jun-YTD Jun-YTD (In millions, except percentage data) Gross premiums written $ Net premiums written $ Net premiums earned $ Losses and LAE: Current accident year, excluding catastrophe losses Prior accident year unfavorable (favorable) reserve development, excluding catastrophe losses ) - ) Current accident year catastrophe losses Prior accident year unfavorable (favorable) catastrophe loss development ) ) - ) ) ) Total losses and LAE Amortization of deferred acquisition costs and other underwriting expenses GAAP underwriting profit (loss) $ $ $ ) $ ) $ $ $ ) Loss and LAE ratio: Current accident year, excluding catastrophe losses % Prior accident year unfavorable (favorable) reserve development, excluding catastrophe losses % % % - - % - Current accident year catastrophe losses % Prior accident year unfavorable (favorable) catastrophe loss development )% % )% - )% )% )% Total loss and LAE ratio % Expense ratio % Combined ratio % Combined ratio, excluding catastrophe losses % Current accident year combined ratio, excluding catastrophe losses % 10 THE HANOVER INSURANCE GROUP GAAP UNDERWRITING AND OPERATING INCOME INFORMATION AND RATIOS PERSONAL LINES Three Months ended June 30 (In millions, except percentage data) Auto Home Other Total Auto Home Other Total Net premiums written $ Net premiums earned $ Losses and LAE: Current accident year, excluding catastrophe losses Prior accident year unfavorable (favorable) reserve development, excluding catastrophe losses - ) Current accident year catastrophe losses Prior accident year unfavorable (favorable) catastrophe loss development ) - - ) Total losses and LAE Amortization of deferred acquisition costs and other underwriting expenses GAAP underwriting profit Net investment income Other income Other operating expenses ) ) Operating income before income taxes $ $ Loss and LAE ratio: Current accident year, excluding catastrophe losses % Prior accident year unfavorable (favorable) reserve development, excluding catastrophe losses - )% Current accident year catastrophe losses % Prior accident year unfavorable (favorable) catastrophe loss development - - % - )% Total loss and LAE ratio % Expense ratio % % Combined ratio % % Change in policies in force % % )% % )% )% )% )% Retention % % N/M % % % N/M % 11 THE HANOVER INSURANCE GROUP GAAP UNDERWRITING AND OPERATING INCOME INFORMATION AND RATIOS PERSONAL LINES Six Months ended June 30 (In millions, except percentage data) Auto Home Other Total Auto Home Other Total Net premiums written $ Net premiums earned $ Losses and LAE: Current accident year, excluding catastrophe losses Prior accident year unfavorable (favorable) reserve development, excluding catastrophe losses - - ) Current accident year catastrophe losses Prior accident year unfavorable (favorable) catastrophe loss development ) - ) Total losses and LAE Amortization of deferred acquisition costs and other underwriting expenses GAAP underwriting profit Net investment income Other income Other operating expenses ) ) Operating income before income taxes $ $ Loss and LAE ratio: Current accident year, excluding catastrophe losses % Prior accident year unfavorable (favorable) reserve development, excluding catastrophe losses - - % - )% % % - Current accident year catastrophe losses % Prior accident year unfavorable (favorable) catastrophe loss development )% % % - - % % % Total loss and LAE ratio % Expense ratio % % Combined ratio % % Change in policies in force % % )% % )% )% )% )% Retention % % N/M % % % N/M % 12 THE HANOVER INSURANCE GROUP GAAP UNDERWRITING INFORMATION AND RELATED RATIOS PERSONAL LINES Q2 Q3 Q4 Q1 Q2 Jun-YTD Jun-YTD (In millions, except percentage data) Gross premiums written $ Net premiums written $ Net premiums earned $ Losses and LAE: Current accident year, excluding catastrophe losses Prior accident year unfavorable (favorable) reserve development, excluding catastrophe losses ) - Current accident year catastrophe losses Prior accident year unfavorable catastrophe loss development - - - Total losses and LAE Amortization of deferred acquisition costs and other underwriting expenses GAAP underwriting profit (loss) $ ) $ $ $ Loss and LAE ratio: Current accident year, excluding catastrophe losses % Prior accident year unfavorable (favorable) reserve development, excluding catastrophe losses % )% % - Current accident year catastrophe losses % Prior accident year unfavorable catastrophe loss development % % % - - % - Total loss and LAE ratio % Expense ratio % Combined ratio % Combined ratio, excluding catastrophe losses % Current accident year combined ratio, excluding catastrophe losses % 13 THE HANOVER INSURANCE GROUP GAAP UNDERWRITING AND OPERATING INCOME INFORMATION AND RATIOS CHAUCER Three Months ended June 30 Marine, Marine, Aviation Aviation (In millions, except percentage data) &Political Casualty Energy Property Treaty Total &Political Casualty Energy Property Treaty Total Gross premiums written $ Net premiums written $ Net premiums earned $ Losses and LAE: Current accident year, excluding catastrophe losses Prior accident year favorable reserve development, excluding catastrophe losses ) ) Current accident year catastrophe losses Prior accident year favorable catastrophe loss development ) ) Total losses and LAE Amortization of deferred acquisition costs and other underwriting expenses GAAP underwriting profit (loss) ) Net investment income Other income Other operating expenses ) ) Operating income before income taxes $ $ Loss and LAE ratio: Current accident year, excluding catastrophe losses % % Prior accident year favorable reserve development, excluding catastrophe losses )% )% Current accident year catastrophe losses % % Prior accident year favorable catastrophe loss development )% )% Total loss and LAE ratio % % Expense ratio % % Combined ratio % % 14 THE HANOVER INSURANCE GROUP GAAP UNDERWRITING AND OPERATING INCOME INFORMATION AND RATIOS CHAUCER Six Months ended June 30 Marine, Marine, Aviation Aviation (In millions, except percentage data) &Political Casualty Energy Property Treaty Total &Political Casualty Energy Property Treaty Total Gross premiums written $ Net premiums written $ Net premiums earned $ Losses and LAE: Current accident year, excluding catastrophe losses Prior accident year favorable reserve development, excluding catastrophe losses ) ) Current accident year catastrophe losses Prior accident year favorable catastrophe loss development ) ) Total losses and LAE Amortization of deferred acquisition costs and other underwriting expenses GAAP underwriting profit Net investment income Other income Other operating expenses ) ) Operating income before income taxes $ $ Loss and LAE ratio: Current accident year, excluding catastrophe losses % % Prior accident year favorable reserve development, excluding catastrophe losses )% )% Current accident year catastrophe losses % % Prior accident year favorable catastrophe loss development )% )% Total loss and LAE ratio % % Expense ratio % % Combined ratio % % 15 THE HANOVER INSURANCE GROUP GAAP UNDERWRITING INFORMATION AND RELATED RATIOS CHAUCER Q2 Q3 Q4 Q1 Q2 Jun-YTD Jun-YTD (In millions, except percentage data) Gross premiums written $ Net premiums written $ Net premiums earned $ Losses and LAE: Current accident year, excluding catastrophe losses Prior accident year favorable reserve development, excluding catastrophe losses ) Current accident year catastrophe losses Prior accident year favorable catastrophe loss development ) Total losses and LAE Amortization of deferred acquisition costs and other underwriting expenses GAAP underwriting profit (loss) $ ) $ Loss and LAE ratio: Current accident year, excluding catastrophe losses % Prior accident year favorable reserve development, excluding catastrophe losses )% )% )% )% )% )% )% Current accident year catastrophe losses % Prior accident year favorable catastrophe loss development )% )% )% )% )% )% )% Total loss and LAE ratio % Expense ratio % Combined ratio % Combined ratio, excluding catastrophe losses % Current accident year combined ratio, excluding catastrophe losses % 16 THE HANOVER INSURANCE GROUP NET INVESTMENT INCOME AND YIELDS Q2 Q3 Q4 Q1 Q2 YTD YTD (In millions, except yields) Net Investment Income Fixed maturities $ Equity securities Other investments Investment expenses ) Total $ Pre-tax Yields Fixed maturities % Total % Pre-tax yields are calculated as annualized net investment income divided by the average of investment balances, excluding unrealized capital gains and losses, at the end of each month during the period. 17 THE HANOVER INSURANCE GROUP INVESTMENT PORTFOLIO June 30, 2017 (In millions) Change in Change in Weighted Net Net Net Average Amortized Fair % of Unrealized Unrealized Unrealized Investment Type Quality Cost or Cost Value Total Gain (Loss) During Q2 YTD Fixed maturities: U.S. Treasury and government agencies AAA $ $ % $ $ $ Foreign government AA+ % ) ) Municipals: Taxable AA % Tax-exempt AA % Corporate: NAIC 1 A % NAIC 2 BBB % NAIC 3 and below B+ % Total corporate BBB+ % Asset backed: Residential mortgage-backed AAA % ) Commercial mortgage-backed AAA % Asset-backed AA+ % Total fixed maturities A+ % Equity securities % Other investments % - - Total investments % Cash and cash equivalents % - - - Total $ $ % $ $ $ 18 THE HANOVER INSURANCE GROUP CREDIT QUALITY AND DURATION OF FIXED MATURITIES June 30, 2017 (In millions) CREDIT QUALITY OF FIXED MATURITIES Rating Agency Amortized Fair % of Total NAIC Designation Equivalent Designation Cost Value Fair Value 1 Aaa/Aa/A $ $ % 2 Baa % 3 Ba % 4 B % 5 Caa and lower % 6 In or near default - Total fixed maturities $ $ % DURATION OF FIXED MATURITIES Amortized Fair % of Total Cost Value Fair Value 0-2 Years $ $ % 2-4 Years % 4-6 Years % 6-8 Years % 8-10 Years % 10+ Years % Total fixed maturities $ $ % Weighted Average Duration 19 THE HANOVER INSURANCE GROUP TOP 10 CORPORATE AND MUNICIPAL FIXED MATURITY HOLDINGS June 30, 2017 (In millions, except percentage data) Issuer Amortized Cost Fair Value As a Percent of Invested Assets S&P Ratings US Bancorp $ $ 0.31% A Wells Fargo 0.30% A Verizon 0.30% BBB+ Enterprise Holdings 0.29% BBB+ Goldman Sachs 0.30% BBB Morgan Stanley 0.29% BBB+ Key Bank 0.27% BBB+ AvalonBay Communities 0.27% A- Anheuser-Busch InBev 0.28% A- Bank of New York Mellon 0.27% A Top 10 Corporate and Municipal Fixed $ $ 2.88% 20 THE HANOVER INSURANCE GROUP RECONCILIATION OF OPERATING INCOME TO NET INCOME Three Months ended June 30 Six Months ended June 30 (In millions, except per share data) $ Per Share (Diluted) $ Per Share (Diluted) $ Per Share (Diluted) $ Per
